IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00171-CR

AKELIAH SIMPSON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 13th District Court
                              Navarro County, Texas
                             Trial Court No. 33984-CR


                           MEMORANDUM OPINION


       Appellant Akeliah Simpson entered a plea of guilty to a charge of theft over $1,500,

a state-jail felony and was placed on deferred adjudication community supervision for

three years. The State filed a motion to adjudicate. Appellant pled true to six of the eight

allegations. After a hearing, the trial court adjudicated Appellant guilty and sentenced

her to fourteen months in state jail. This appeal ensued. We will affirm.

       In accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), Appellant’s court-appointed appellate counsel filed a brief and motion to
withdraw, stating that her review of the record yielded no grounds of error upon which

an appeal can be predicated. Counsel’s brief meets the requirements of Anders; it presents

a professional evaluation demonstrating why there are no arguable grounds to advance

on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App.

1991).

         In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Appellant’s counsel has carefully discussed why, under controlling authority,

there is no reversible error in the trial court’s judgment. Counsel has informed us that

she has: (1) examined the record and found no arguable grounds to advance on appeal;

(2) served a copy of the brief and counsel’s motion to withdraw on Appellant; and (3)

provided Appellant with a motion to obtain a copy of the record and informed her of her

right to file a pro se response. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Stafford, 813
S.W.2d at 510 n.3; see also Schulman, 252 S.W.3d at 409 n.23. The Clerk of the Court also

informed Appellant of her right to obtain a copy of the record and to file a pro se

response.1 Appellant did not file a pro se response.

         Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S.
1Nothing suggests that Appellant wanted or sought the record but was unable to obtain it. See Kelly v.
State, 436 S.W.3d 313, 321-22 (Tex. Crim. App. 2014).

Akeliah Simpson v. The State of Texas                                                          Page 2
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire record

and counsel’s brief and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

Accordingly, the judgment of the trial court is affirmed.

        In accordance with Anders, Appellant’s attorney has asked for permission to

withdraw as counsel for Appellant. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; see also

Schulman, 252 S.W.3d at 408 n.17 (quoting Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                  To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”)). We grant counsel’s motion to withdraw.

Within five days of the date of this opinion, counsel is ordered to send a copy of this

opinion and this Court’s judgment to Appellant and to advise her of her right to file a

petition for discretionary review.2 See TEX. R. APP. P. 48.4; see also Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




2New appellate counsel will not be appointed for Appellant. Should Appellant wish to seek further review
of this case by the Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review or must file a pro se petition for discretionary review. Any petition for discretionary
review must be filed within thirty days from the date of this opinion or from the date the last timely motion
for rehearing was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review
must be filed with the Clerk of the Court of Criminal Appeals. See id. at R. 68.3. Any petition for

Akeliah Simpson v. The State of Texas                                                                 Page 3
                                                      REX D. DAVIS
                                                      Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed October 22, 2015
Do not publish
[CR25]




discretionary review should comply with the requirements of rule 68.4 of the Texas Rules of Appellate
Procedure. See id. at R. 68.4; see also Schulman, 252 S.W.3d at 409 n.22.

Akeliah Simpson v. The State of Texas                                                         Page 4